JOINT BOOKS: Citi,JPM CO-MANAGERS: MS,RBC,SocGen CL SIZE MM WAL M/F LGL BENCH PXG % Coup $ A1 240mm P-1/F-1+ 04/20/12 IL- -5 A2 335mm Aaa/AAA 04/22/13 EDSF+ 20 A3 360mm Aaa/AAA 02/20/14 EDSF+ 30 A4 65mm Aaa/AAA 08/20/14 IS+ 37 PRICING SPEED:100% PPC TO MATURITY TIMING:PXDREGISTRATION:PUBLIC ERISA ELIGIBLE:YES BLMBRG TICKER:BMWLT 2011-1 EXPECTED SETTLE:04/21/11 CUSIPS: A-1: 05573AAA1 A-2: 05573AAB9 A-3: 05573AAC7 A-4: 05573AAD5 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Website at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-877-858-5407. Any legends, disclaimers or notices that appear below are not applicable to this message and should be disregarded. Such text has been automatically generated via bloomberg or another system.
